UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-
                                                              ORDER
DONNELL RUSSELL,
                                                         20 Cr. 538 (PGG)
                     Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Any pretrial motions by Defendant are to be filed by July 21, 2021.

              Trial is scheduled for January 18, 2022, at 9:30 a.m., in Courtroom 705, United

States Courthouse, 40 Foley Square, New York, New York. Motions in limine, proposed voir

dire, and requests to charge are due December 10, 2021. Responsive papers are due December

17, 2021.

Dated: New York, New York
       May 24, 2021
